DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 	16/746,775 entitled "FIRST PARTY FRAUD DETECTION" with claims 1 to 20 pending.
Status of Claims
Claims 1, 2, 7, 10, 11, 12, 18 and 19 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment filed October 26, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed July 26, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). 
The term “short life trades” in Claims 3, 13, and 20  is a relative term which renders the claim indefinite.  The terms   are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
What type of trades fall under this classification?
What time duration constitutes short?
The term “periodically” in Claims 6, 16, and 18  is a relative term which renders the claim indefinite.  The terms   are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Are the time intervals regularly or irregularly spaced? If the former, what is the time periodicity or frequency?
The term “network-level characteristics” in Claims  10 and 17  is a relative term which renders the claim indefinite.  The terms   are not defined by the claim, the specification 
What network level characteristics are considered (e.g. IP address, host provider, data packet loss, ping delay, etc.)?
Claims 4, 5, 7, 14, 15 and 19 are rejected based upon their dependency of the respective claims identified above.
Therefore the claims are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information.
Claims 1-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“accessing credit-related data…” 
“determining connection patterns…”
“generate a data structure representing a relationship graph…”
“building a model based… and an analysis of the credit-related data based on which a fraud score … may be calculated. …”
“traversing a number of nodes in the relationship graph depending on a degree of relationship considered…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest certain methods of organizing human activity. 
Specific instances include instructions for accessing credit-related data or analysis of the credit-related data based on which a fraud score recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for determining connection patterns or generate a data structure representing a relationship graph recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”, “data storage medium”, “computing devices”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: “computer-implemented data structure”. 
merely applying  electronic data structures as a means to perform an abstract idea  
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“accessing credit-related data…” 
“determining connection patterns…”
“generate a data structure representing a relationship graph…”
“building a model based… and an analysis of the credit-related data based on which a fraud score … may be calculated….”
“traversing a number of nodes in the relationship graph depending on a degree of relationship considered…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for accessing credit-related data or analysis of the credit-related data based on which a fraud score recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity”
Additionally, specific instances include instructions for determining connection patterns or generate a data structure representing a relationship graph recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“programmable processor; and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations”, “data storage medium”, “computing devices”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: “computer-implemented data structure”. 
merely applying  electronic data structures as a means to perform an abstract idea  
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 18 recites: 
“identifying network associations…” 
“compute associated network level variables…”
“receiving a request…”
“retrieve credit report…”
“compute tradeline or account level variables related to credit use…”
“calculate a fraud score…”
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
These limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for retrieve credit report or compute tradeline or account level variables related to credit use recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for representing the target account and edges to a plurality of other nodes… the edges representing relationships between the target account and a plurality of other accounts recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity”
Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims  NOT recite additional elements.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0045] computing system 1000 can be used to execute various interactive computer software applications that can be used for organization, analysis and/or storage of data in various (e.g., tabular) format (e.g., Microsoft Excel®, and/or any other type of software). …[0046] executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-20   are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kortina ("TRUST BASED TRANSACTION SYSTEM", U.S. Publication Number: 2011/0137789  A1).
Regarding Claim 1, 
Kortina teaches,





   A computer-implemented fraud detection method 
(Kortina [0021]  system for analyzing fraud and/or evaluate trustworthiness of a given transaction
Kortina [0027]  a disclosed system (and method and computer readable storage medium) determines creditworthiness for a transaction in a network of users.)
comprising: accessing credit-related data for a plurality of entities, 
(Kortina [0054] The user also enters credit card or other financial profile information, for example, credit card accounts, bank accounts, and other financial transaction instruments.
Kortina [0107] third party services like credit rating boards, have other useful data. Using third party data and the trust based transaction system graph of trusted and trusting relationships, further statistics can be generated about the trustworthiness of an individual.)
wherein histories of credit-related activities for the plurality of entities is stored in at least one data storage medium accessible by one or more computing devices, 
(Kortina [0142]  Using transaction histories and risk scores of other users 
Kortina [0141]  a primary component used to determine credit score is credit history.
Kortina [0034]  financial profiles established by users, stored in the system database (or databases)...The configuration also includes formerly trusted connections, a display unit (for rendering of a user interface and part of the computing system 100), a user terminal (e.g., the computing system 100), and a database (or databases))
the one or more computing devices comprising processing resources for analyzing the credit-related data;
(Kortina [0142]  Using transaction histories and risk scores of other users 
Kortina [0141]  a primary component used to determine credit score is credit history.
Kortina [0034]  financial profiles established by users, stored in the system database (or databases)
Kortina  [0093] system for analyzing trustworthiness)
determining connection patterns among the plurality of entities, in response to analyzing the credit-related data to determine relationships between the one or more entities, the determined connection patterns being utilized to generate a data structure representing a relationship graph, the nodes in the relationship graph representing the plurality of entities and edges connecting the nodes in the relationship graph representing the relations between the plurality of entities; 
(Kortina [0120] Such subjective information includes, for example, information corresponding to social networks or patterns corresponding to how transactions are occurring.
Kortina [0132] Understanding the relationship between entities within the trust network 
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0118] Each edge (arrows between nodes) in the trust network 905 represents a trust relationship between two or more particular users....the number of transactions between a pair of users, e.g., nodes)
and building a model based on the relationship graph and an analysis of the credit-related data based on which a fraud score for at least one entity from among the plurality of entities may be calculated.
(Kortina  [0035] The financial trust graph may be used to generate information and quantifiable statistics about the trustworthiness of individuals and groups. The system also includes financial trustworthiness algorithms based on the profiles and connections established in the system.
Kortina [0003] electronic transactions modeled on social-economical trust.
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph 
Kortina [0141] With the trust scores derived (or calculated), 
Kortina [0132] Users A 910 a, B 910 b, and C 910 c have high trust scores 955, indicating a high confidence in successful future transactions and low expectation of charge backs and/or fraud, because they have a low risk score)
by traversing a number of nodes in the relationship graph depending on a degree of relationship considered, the nodes traversed being connected to a node associated with a target entity from the plurality of entities.
(Kortina [0121]  the directed graph of the trust network
Kortina [0088]  It is noted that within the trust graph 710, each user can be referenced as a node. 
Kortina [0104]  statistics can be run regressively on the trusted links established to a given user (1st degree), ....as well as the trusted and trusting links of those trusted and trusting users (2nd degree through Nth degree (N being an integer value)).
Kortina [0114]  including shared transactions, shared trusted link relationships, and degree of separation and/or density of trusted link relationships between the transacting parties or regressively the trusted financial links between and around the financial parties.
Kortina [0092] based on target values of any of the above measurements in order to have returned the trusted financial profile information of users that match the given targets.)
Regarding Claim 2,
Kortina teaches,
wherein in response to receiving a request for determining the fraud score for the a target entity from the plurality of entities, credit report data for the target entity in combination with tradeline characteristics for the target entity is utilized to calculate the fraud score for the target entity.
(Kortina [0061]  The system will then send a request to the third party service to verify the user's credentials and to collect information about the user's associations on the third party service. 
Kortina [0141] With the trust scores derived (or calculated)
Kortina [0087]  commonly available hard data (e.g., conventional credit reports). 
Kortina [0071]  user A has a balance within the system in excess of the requested transaction amount 
Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
Regarding Claim 3, 
Kortina teaches,
  wherein tradeline characteristics comprise at least one of number of credit or trade inquiries associated with the target entity during a first time period, number of short life trades associated with the target entity, and loan or credit balances associated with the target entity over a second time period.
(Kortina  [0120] The subjective information corresponds to inquiries that are not easily discernable as objective data, for example, “who do I trust to take money from me,” an asynchronous inquiry, or “who trusts me to take money from them,” a synchronous inquiry.
Kortina  [0066] transaction up to some predefined time period
Kortina [0071]  user A has a balance within the system in excess of the requested transaction amount 
Kortina [0073] add balance to their account, then after a period of time as set by the system)
Regarding Claim 4, 
Kortina teaches,
    wherein the first time period is the same as the second time period.
(Kortina [0073] add balance to their account, then after a period of time as set by the system
Kortina [0040]  within an allowed time window
Kortina [0113] transactions initiated at the same time of day, date, physical location, and the like.)
Regarding Claim 5, 
Kortina teaches,
      wherein the first time period is different from or partially overlaps with the second time period.
(Kortina [0066] time period, e.g., 24 hours, after the transaction is initiated
Kortina [0090]  then revoked it at a later date)
Regarding Claim 6, 
Kortina teaches,
        wherein the relationship graph is implemented in form of a computer-implemented data structure that is periodically updated to include changes or new relationships between the plurality of entities.
(Kortina [0035] The financial trust graph is a sum-total of data stored in the system database (or databases) about individuals, their relationships to other entities, and their relationships to each other via trusted financial links.
Kortina [0087]  access trust graph data, e.g., a financial focused trust graph, to examine trustworthiness of individuals on an absolute basis and relative to a wider group. 
Kortina [0050] The information from the trust analysis module 220 also is used to update a trust score of a user through the risk and trust score module 215.
Kortina [0081]  the database records are updated in the user profile database 225 with the time-stamp and all other relevant meta-data about the revocation of trust
Kortina  [0064] Once determined the new entity does not yet have an account in the system, the trust based transaction system transmits a request 414 to the entity to establish an account. The trust based transaction system receives 416 user profile related information to establish the entity as a new user, e.g., user B. The trust based transaction system automatically establishes 420 a trusted relationship from user A to the newly established user, e.g., user B.)
Regarding Claim 7, 
Kortina teaches,
          wherein the relationship graph is a data table or a data tree.
(Kortina [0121]  provides a table 915 corresponding to a transaction history of each user (node)
Kortina [Abstract]  financial transactions between users create a measurable financial trust graph)
Regarding Claim 8, 
Kortina teaches,
            wherein the fraud score is calculated based on individual consumer-level characteristics based on a credit bureau tradeline data.
(Kortina [0026] users within a trust network to provide financial context for a transaction between at least two users that have a direct or indirect association with the trust network. In one embodiment, a trust graph is generated to calculate a trust score for every member of the trust network based on the relationships that a user establishes within the network. 
Kortina [0107] third party services like credit rating boards, have other useful data. Using third party data and the trust based transaction system graph of trusted and trusting relationships, further statistics can be generated about the trustworthiness of an individual.
Kortina  [0121] calculation of a trust score for each user.)
Regarding Claim 9, 
Kortina teaches,
              wherein the fraud score is calculated based on individual consumer-level characteristics based on a credit bureau header data.
(Kortina [0107] further statistics can be generated about the trustworthiness of an individual.
Kortina [0059] real name, email address, phone number, or any other identifiable personal criteria.
Kortina [0119] user profile of the user also includes publicly available, or otherwise objective or hard, information about the user, including data such as birth date, residence information, educational background, and employment information. 
Kortina  [0121] calculation of a trust score for each user.)
Claim 11 is rejected on the same basis as Claim 1.
Claim 12
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Claim 15 is rejected on the same basis as Claim 5.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 10.
 Regarding Claim 18, 
Kortina teaches,
                periodically identifying network associations in a consumer population at a national credit reporting agency;
(Kortina [0118] Each edge (arrows between nodes) in the trust network 905 represents a trust relationship between two or more particular users....the number of transactions between a pair of users, e.g., nodes 
Kortina [0107] third party services like credit rating boards
Kortina [0026] users within a trust network to provide financial context for a transaction between at least two users that have a direct or indirect association with the trust network. In one embodiment, a trust graph is generated to calculate a trust score for every member of the trust network based on the relationships that a user establishes within the network.)
periodically compute associated network level variables related to credit use and potential first party fraud for the consumer population; and
(Kortina [0090] statistics about the aggregate trustworthiness of associates of user B on other networks, trusted connections, and trusting connections, based on third-party data like traditional credit scores;)
in response to receiving a request for a target account from among the consumer population: retrieve credit report for the target account;
(Kortina [0107] third party services like credit rating boards
Kortina [0090]   based on third-party data like traditional credit scores; 
Kortina [0087]  commonly available hard data (e.g., conventional credit reports))
compute tradeline or account level variables related to credit use and potential fraudulent behavior; and
(Kortina [0071]  user A has a balance within the system in excess of the requested transaction amount 
Kortina [0073] update their financial information or add balance to their account)
calculate a fraud score based on a combined evaluation of the network level variables and the tradeline or account level variables.
(Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
wherein depending on a degree of relationship considered, a number of nodes in a relationship graph are traversed to calculate the fraud score, the relationship graph including a node representing the target account and edges to a plurality of other nodes, the edges representing relationships between the target account and a plurality of other accounts represented by the plurality of other nodes, the nodes traversed being connected to a node associated with a target entity from the plurality of entities.
(Kortina [0121]  the directed graph of the trust network
Kortina [0088]  It is noted that within the trust graph 710, each user can be referenced as a node. 
Kortina [0104]  statistics can be run regressively on the trusted links established to a given user (1st degree), ....as well as the trusted and trusting links of those trusted and trusting users (2nd degree through Nth degree (N being an integer value)).
Kortina [0114]  including shared transactions, shared trusted link relationships, and degree of separation and/or density of trusted link relationships between the transacting parties or regressively the trusted financial links between and around the financial parties.
Kortina [0092] based on target values of any of the above measurements in order to have returned the trusted financial profile information of users that match the given targets.)

Regarding Claim 19, 
Kortina teaches,
    wherein in response to receiving a request for determining the fraud score, network level variables including credit report data for the target account in combination with tradeline characteristics for the target account i-s-are utilized to calculate the fraud score.
( Kortina [0061]  The system will then send a request to the third party service to verify the user's credentials and to collect information about the user's associations on the third party service. 
Kortina [0037]  a credit card transaction, a checking account history, or a conventional credit card score.
Kortina [0107] third party services like credit rating boards
Kortina [0050] risk and trust score module 210, which determines a user risk and/or trust score with or without any previous transaction history.)
Claim 20 is rejected on the same basis as Claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kortina    in view of Bleicher (“DATA PROCESSING SYSTEMS AND METHODS IMPLEMENTING IMPROVED ANALYTICS PLATFORM AND NETWORKED INFORMATION SYSTEMS”, U.S. Publication Number: 2018/0096105 A1)















Regarding Claim 10, 




Kortina teaches,
                wherein the fraud score is calculated based on network- level characteristics and …entity relationships.
(Kortina [0026] users within a trust network to provide financial context for a transaction between at least two users that have a direct or indirect association with the trust network. In one embodiment, a trust graph is generated to calculate a trust score for every member of the trust network based on the relationships that a user establishes within the network. 
Kortina  [0121] calculation of a trust score for each user.)
Kortina does not teach de-identified entity relationships collected from traversing the nodes in the relationship graph.
Bleicher teaches,
de-identified entity relationships collected from traversing the nodes in the relationship graph.
(Bleicher [0011] using social network analysis technology to identify clusters and examining clusters occurring in professional relationships that develop between participants
Bleicher [0013] extracting data pertaining to shared relationships from a database,
Bleicher [0009] The data normalization facility may de-identify the data
Bleicher [0057]  rules for data de-identification)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trust based “…that identifies and maps key data elements and links data over time, a data normalization facility to normalize the data and…de-identify the data.” (Bleicher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. improved analytics) to a known concept (i.e. trust based transaction system) ready for improvement to yield predictable result (i.e. “for data mining, analytic model building, risk identification, benchmarking and tracking” Bleicher [Abstract])

Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments do not fully rectify the previous rejections under 35 USC § 112 as the previous 112 rejections for claims 3, 13, 20, 6, 16, 18, 10 and 17 were not responded to. 
The rejection under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“These rejections are respectfully traversed in view of the claim amendments, which recite a practical application (i.e., fraud detection using a combination of credit data analytic methods and the traversal of a relationship graph based on a predetermined degree of relationship)…. where consumer fraud is more effectively detected using a combination of credit data analytic methods and the traversal of a relationship graph based on a predetermined degree of relationship and also where consumer attributes are de-identified as a means for promoting security and confidentiality and to prevent bias…. allegations made in the Office Action as to the lack of eligibility of the pending claims under § 101 seem to be based on a conclusory approach only supported by the examiner's personal opinion. The Office Action has failed to refer to any relevant case law with similar claims and factual background that support the contention that the pending claims are directed to an abstract idea. "
Examiner responds:
The claimed limitations clearly relate to managing transactions/interactions between consumers and/or financial institutions.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. 
Specific instances include instructions for accessing credit-related data or analysis of the credit-related data based on which a fraud score recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, specific instances include instructions for determining connection patterns or generate a data structure representing a relationship graph recite Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
No personal opinion of the Examiner is cited in this or any previous Office Action.    The Examiner followed all rules outlined in the   2019 Revised Patent Subject Matter Eligibility Guidance.  Applicant may locate the document at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
 Bleicher (“DATA PROCESSING SYSTEMS AND METHODS IMPLEMENTING IMPROVED ANALYTICS PLATFORM AND NETWORKED INFORMATION SYSTEMS”, U.S. Publication Number: 2018/0096105 A1)
The Applicant states:
“there is no specific teaching in Kortian about building a "model" based on a relationship graph. Further, Kortian does not seem to reasonably anticipate the traversal of a number of nodes in the relationship graph depending on the degree of relationship considered…. If the Examiner is relying on his or her own personal knowledge as to any of the explicitly claimed elements, it is respectfully submitted that taking Official Notice of facts within the knowledge of the Examiner is not generally permitted without additional evidence.. "
Examiner responds:
The prior art teaches building a "model" and traversal of degree of relationship:
Kortina  [0035] The financial trust graph may be used to generate information and quantifiable statistics about the trustworthiness of individuals and groups. The system also includes financial trustworthiness algorithms based on the profiles and connections established in the system.
Kortina [0104]  statistics can be run regressively on the trusted links established to a given user (1st degree), ....as well as the trusted and trusting links of those trusted and trusting users (2nd degree through Nth degree (N being an integer value)).
Kortina [0114]  including shared transactions, shared trusted link relationships, and degree of separation and/or density of trusted link relationships between the transacting parties or regressively the trusted financial links between and around the financial parties.
No personal knowledge and no Official Notice of the Examiner is cited in this or any previous Office Action.   
Therefore, the rejection under  35 USC § 102/103 remains.


Prior Art Cited But Not Applied






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Howe (“TELECOM SOCIAL NETWORK ANALYSIS DRIVEN FRAUD PREDICTION AND CREDIT SCORING”, U.S. Publication Number: 2014/0129420 A1) proposes scoring a user's propensity for credit fraud includes forming a social graph from Call Detail Records (“CDR”), the users being nodes and weighted edges connecting node pairs representing a relationship between those users. Initial scores are assigned to users. A first user/credit applicant final score is calculated as a sum of all weighted initial scores of users having a degree of separation of n with the first user, along a path of connecting edges on the social graph, each weighted initial score being a product of the weight of the edges connecting the corresponding node pair, the user initial score, and the inverse square of the degree of separation with the first user. The summation of the degree weighted initial scores of users with degree of separation of n or less is the first user's credit-fraud score.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697